IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 30, 2009
                                 No. 08-40696
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

ANTONIO DUDLEY

                                             Plaintiff-Appellant

v.

WESLEY W PRATT, Assistant Warden; WILLIAM D JOCK, Disc Officer
Captain; JAMES C MARSDEN, Officer Sergeant

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 6:08-CV-17


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Antonio Dudley, Texas prisoner # 567960, filed a civil rights complaint
alleging due process violations during a prison disciplinary proceeding. Dudley
appeals the district court’s dismissal of his complaint as frivolous and for failure
to state a claim pursuant to 28 U.S.C. § 1915A(b)(1).
      We review the dismissal of Dudley’s complaint de novo. See Geiger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Dudley’s punishment was limited to


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40696

15 days in solitary confinement, a loss of 45 days of prison privileges, a reduction
in classification, and a reduction to G-5 close custody status. Such punishments
do not give rise to a constitutionally protected liberty interest. See Sandin v.
Conner, 515 U.S. 472, 483-84 (1995); Malchi v. Thaler, 211 F.3d 953, 958 (5th
Cir. 2000); Madison v. Parker, 104 F.3d 765, 767-68 (5th Cir. 1997). The loss of
the opportunity to earn good-time credits does not give rise to a due process
claim. Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995). Texas law does not
create a liberty interest in parole that is protected by the Due Process Clause.
Madison, 104 F.3d at 768; Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995).
Dudley’s request that we remand the case to the district court for an evidentiary
hearing is DENIED.
      We will not address Dudley’s claim, raised for the first time on appeal, that
officers failed to protect him from harm from other inmates in violation of the
Eighth Amendment. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Disc.
Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000); Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Dudley’s appeal lacks arguable merit. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983). Therefore, we dismiss it as frivolous. See 5 TH C IR.
R. 42.2. The dismissal of this appeal as frivolous and the dismissal by the
district court of Dudley’s suit both count as strikes under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Dudley is
cautioned that he has now accumulated two strikes and that, if he accumulates
three strikes, he will not be able to proceed in forma pauperis in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he “is
under imminent danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2